Title: To James Madison from John L. Glaser, 30 January 1816
From: Glaser, John L.
To: Madison, James


                    
                        
                            Philadelphia
                            January 30th. 1816
                        
                    
                    To his Excellency James Madison, President of the United States of America, the Memorial of the Subscriber, John L Glaser, a citizen of the said United States, respectfully represents:
                    That your Memorialist is a native of the city of Hamburg, and having been brought up to mercantile business, he emigrated from thence to the United States upward of ten years since, that he has during that time been engaged in business as a Merchant, chiefly in the city of Philadelphia, and during the last War in erecting and carrying on a Manufactory in Beaver County in the state of Pennsylvania, and has been naturalized as a citizen of the United States nearly four years, as appears by his certificate of naturalization annexed to this memorial; that he is married in the said United States to a daughter of the late Governor Howell of New Jersey; and that having formed a partnership in the mercantile business in this city, he intends shortly to depart for Hamburg to reside there a few years, for the promotion of his commercial interest, and after that time to return to, and, for the remainder of his life, to settle permanently in the United States: and having understood that the office of Consul of the United States to the said city of Hamburg is at present vacant, he respectfully solicits the President to nominate him to the honorable Senate of the United States for that station.
                    Having very respectable connections in Hamburg; having been brought

up to mercantile business, and being fully acquainted with the language, and with the customs & trade of that city, he trusts that he would be enabled in the capacity of Consul of the United States to be useful to his adopted country, and should he obtain the office, will discharge the duties of it with faithfulness, and to the best of his abilities.
                    
                        
                            John L Glaser
                        
                    
                